DETAILED ACTION

Claim Objections
Claims 6 and 7 objected to because of the following informalities:  
Claim 6 contains a typographical error, reciting “using the pneumatic supply device and of the pneumatic medium”, versus -using the pneumatic supply device and the pneumatic medium-.  
Claim 7 contains a typographical error reciting “using the vale”, versus -using the valve-. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikstrom (US Pub No 2015/0345365).
In regard to claim 1, Wikstrom discloses an expansion tank arrangement of a cooling circuit (see Title), the expansion tank arrangement comprising:
an expansion tank (12, Fig 1) having a housing with an internal volume (being a tank) configured to receive a cooling fluid (Paragraph 0023: “the cooling system contains an expansion tank 12 with an internal space that accommodates the varying volume of the coolant”); and
a fluid connection (13) configured to connect the expansion tank to the cooling circuit for supplying the cooling fluid (see Fig 1 and Paragraph 0023: “expansion tank 12 is connected via a line 13 to the line 7 in a position on the suction side of the coolant pump 3”);
a pneumatic connection (with at least 18) configured to connect the expansion tank (12) to a pneumatic supply device (with at least 17) for pressurizing the expansion tank with a pneumatic medium using a pneumatic supply line (Paragraph 0024: “accumulator tank 17 is connected with the expansion tank 12 via a compressed air line 18”),
wherein a valve (19) configured to influence the pressurization of the expansion tank (12) is in the pneumatic supply line (18) between the expansion tank (12) and the pneumatic supply device (17, see Fig 1; also see Paragraph 0024: “compressed air line 18 contains an electronically controlled valve 19 such as a solenoid valve, which can be adjusted to a closed position, in which it prevents compressed air being conveyed from the accumulator tank 17 to the expansion tank 12, and to an open position, in which it allows compressed air to be conveyed from the accumulator tank 17 to the expansion tank 12”).
In regard to claim 2, Wikstrom discloses the arrangement of claim 1, wherein the housing has a tank and a tank cap (14, also see Paragraph 0023: “expansion tank 12 contains a removable cover 14 to allow the cooling system to be replenished with coolant”), wherein the pneumatic connection is on the cap or on the tank (being on the tank, see Fig 1).
In regard to claim 4, Wikstrom discloses the arrangement of claim 1, 
wherein the pneumatic supply device is a compressor (see Paragraph 0024,emphasis added: “In this case the vehicle 1 is provided with a compressed air source in the form of an accumulator tank 17. The accumulator tank 17 contains compressed air, which is used in a compressed air system to activate the vehicle's compressed air brakes. When the internal combustion engine 2 is in operation, a brake compressor maintains predetermined, relatively high air pressure in the accumulator tank 17.”), which:
is configured to deliver air or other gaseous medium (compressed air, see quoted Paragraph 0024, above), or
has a pressure accumulator (17), and
wherein the compressor:
is configured to deliver the air or the other gaseous medium to the pressure accumulator (see quoted Paragraph 0024, above), or

In regard to claim 6, Wikstrom discloses a method for operating an expansion tank arrangement of a cooling circuit (Claim 10: “A process to pressurize a cooling system for cooling an internal combustion engine in a vehicle”; also see Abstract), 
wherein the expansion tank arrangement comprises: 
an expansion tank (12, Fig 1) having a housing with an internal volume (being a tank) configured to receive a cooling fluid (Paragraph 0023: “the cooling system contains an expansion tank 12 with an internal space that accommodates the varying volume of the coolant”), a fluid connection (13) configured to connect the expansion tank to the cooling circuit for supplying a cooling fluid (see Fig 1 and Paragraph 0023: “expansion tank 12 is connected via a line 13 to the line 7 in a position on the suction side of the coolant pump 3”), and 
a pneumatic connection (with at least 18) configured to connect the expansion tank (12) to a pneumatic supply device (with at least 17) for pressurizing the expansion tank with a pneumatic medium using a pneumatic supply line (Paragraph 0024: “accumulator tank 17 is connected with the expansion tank 12 via a compressed air line 18”), 
wherein a valve (19) that is configured to influence the pressurization of the expansion tank (12) is in the pneumatic supply line (18) between the expansion tank (12) and the pneumatic supply device (17, see Fig 1; also see Paragraph 0024: “compressed air line 18 contains an electronically controlled valve 19 such as a solenoid valve, which can be adjusted to a closed position, in which it prevents compressed air being conveyed from the accumulator tank 17 to the expansion tank 12, and to an open position, in which it allows compressed air to be conveyed from the accumulator tank 17 to the expansion tank 12”), the method comprising:
pressurizing the internal volume of the expansion tank using the pneumatic supply device and the pneumatic medium (see Paragraphs 0023 and 0024).
In regard to claim 8, Wikstrom discloses the method of claim 6, 
wherein the pneumatic supply device is a compressor, which: delivers air or other gaseous medium toward the expansion tank (see Paragraph 0024, emphasis added: “In this case the vehicle 1 is provided with a compressed air source in the form of an accumulator tank 17. The accumulator tank 17 contains compressed air, which is used in a compressed air system to activate the vehicle's compressed air brakes. When the internal combustion engine 2 is in operation, a brake compressor maintains predetermined, relatively high air pressure in the accumulator tank 17.”), or 
has a pressure accumulator (also having 17), and 
wherein the compressor: delivers the air or the other gaseous medium to the pressure accumulator (see quoted Paragraph 0024, above), or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrom (US Pub No 2015/0345365) in view of Peterson et al. (US Pub No 2011/0308484).
In regard to claim 3,
Wikstrom discloses the arrangement of claim 1.
Wikstrom does not positively disclose wherein the valve is:
a check valve;
configured to be subjected to active open-loop control; or
configured to be subjected to active closed-loop control.
However, such practices are known in the art.
Firstly, Examiner notes that Wikstrom does disclose, in general, controlling the pressure entering the expansion tank; for example see Paragraph 0024: “When the internal combustion engine 2 is in operation, a brake compressor maintains predetermined, relatively high air pressure in the accumulator tank 17.”.
Peterson discloses a similar system, using compressed air to pressurize a coolant expansion tank (see Abstract, and especially the embodiment of Fig 2).
Most importantly, Peterson discloses where a combined check valve (46) and pressure-based regulator (48) work to controllably influence the pressurization of the expansion tank around a desired pressure range (Paragraph 0023: “Check valve 46 is provided to prevent any backflow from surge tank 26 from entering into the turbocharger system that is supplying air to engine 16. Pressure regulator 48 regulates the pressure of the air passed to surge tank 26 based on a predetermined setting thereof.”).
So, while Wikstrom does not positively disclose how pressure entering the expansion tank is regulated; Wikstrom does teach that such should be performed. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a known method of how to accomplish such a goal; specifically to adopt the check-valve and actively controlled regulator of Peterson, along with an appropriate signaling method (open-loop or closed-loop). Such a configuration is a simple and obvious example of a use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III).
In regard to claims 7 and 9, 
Wikstrom discloses the method of claim 6.
Wikstrom does not positively disclose wherein:
(in the case of claim 7) the valve is a check valve, and the method comprises the check valve preventing a pressure drop in the expansion tank, or
the valve is configured to be subjected to active open-loop control, and the method comprises using the vale to set the pneumatic pressure in the expansion tank or to subject the pneumatic pressure in the expansion tank to open-loop control, or
the valve is configured to be subjected to active closed-loop control, and the method comprises using the valve to set the pneumatic pressure in the expansion tank or to subject the pneumatic pressure in the expansion tank to closed-loop control; or
(in the case of claim of claim 9) the pneumatic pressure in the expansion tank is set, or subjected to open-loop control, or closed-loop control, using the valve, a compressor, or a pressure accumulator.
However, such practices are known in the art.
Firstly, Examiner notes that Wikstrom does disclose, in general, controlling the pressure entering the expansion tank; for example see Paragraph 0024: “When the internal combustion engine 2 is in operation, a brake compressor maintains predetermined, relatively high air pressure in the accumulator tank 17.”.
Peterson discloses a similar system, using compressed air to pressurize a coolant expansion tank (see Abstract, and especially the embodiment of Fig 2).
Most importantly, Peterson discloses where a combined check valve (46) and pressure-based regulator (48) work to controllably influence the pressurization of the expansion tank around a desired pressure range (Paragraph 0023: “Check valve 46 is provided to prevent any backflow from surge tank 26 from entering into the turbocharger system that is supplying air to engine 16. Pressure regulator 48 regulates the pressure of the air passed to surge tank 26 based on a predetermined setting thereof.”).
So, while Wikstrom does not positively disclose how pressure entering the expansion tank is regulated and maintained; Wikstrom does teach that such should be performed. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a known method of how to accomplish such a goal; specifically to adopt the check-valve and actively controlled regulator of Peterson, along with an appropriate signaling method (open-loop or closed-loop). Such a configuration is a simple and obvious example of a use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III).
In regard to claim 10, 
Wikstrom discloses the method of claim 6.
Wikstrom does not positively disclose: 
wherein the expansion tank, or a compressor, or a pressure accumulator, or the pneumatic supply line has at least one pressure sensor for local pressure measurement of the pneumatic medium, 
wherein the pneumatic pressure in the expansion tank is set, or subjected to open-loop control, or closed-loop control, using the valve, the compressor, or the pressure accumulator on the basis of measured pressure values of the pressure sensor or of the pressure sensors.
Firstly, according to the same logic set forth above when addressing claims 3, 7, and 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a known method of how to accomplish the goal of Wikstrom (to maintain a desired pressure in the pressurized system), but utilizing a known method; specifically, to adopt the check-valve and actively controlled regulator of Peterson, along with an appropriate signaling method (open-loop or closed-loop). Such a configuration is a simple and obvious example of a use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III).
Secondly, in regard to including a sensor; Examiner takes Official Notice that it is ubiquitously known throughout the art to utilize sensors to monitor parameters that are to be controlled; and thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a pressure sensor somewhere in the pressurized/pressurizing elements of the system of Wikstrom.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wikstrom (US Pub No 2015/0345365), alone.
In regard to claim 5,
Wikstrom discloses the arrangement of claim 1. 
Wikstrom does not positively disclose wherein the expansion tank, or a compressor, or a pressure accumulator, or the pneumatic supply line has at least one pressure sensor configured to measure a local pressure of the pneumatic medium.
However, Wikstrom does teach that it is desirable to maintain a known pressure; see Paragraph 0024: “a brake compressor maintains predetermined, relatively high air pressure in the accumulator tank 17”.
Examiner takes Official Notice that it is ubiquitously known throughout the art to utilize sensors to monitor parameters that are to be controlled; and thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a pressure sensor somewhere in the pressurized/pressurizing elements of the system of Wikstrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747